DETAILED ACTION
Claims 1-16 were rejected in the Office Action mailed 8/24/2020.
Applicants filed a response and amended claims 1, 3, 6, 7, 9, and 10 and cancelled claims 2, 4-5, 8, and 11-16 on 11/19/2020.
Claims 1, 3, 6-7, and 9-10 are pending.
Claims 1, 3, 6-7, and 9-10 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 104259201 A) (hereinafter “Pan”) in view of Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).
The Examiner has provided a machine translation of CN 104259201 A. The citation of the prior art in this rejection refers to the machine translation.
The Examiner has provided a machine translation of JP A-11-11335761. The citation of the prior art in this rejection refers to the machine translation.

	

Regarding claim 1, Pan teaches a method of rolling high plastic, high ductility Mg-Al-based magnesium alloy sheets where the sheet is first heated to a temperature between 350-550°C and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). Pan further teaches that during the method, with the improved annealing process, greatly reducing the cost of production and is more suited to large-scale industrial production (Pan, [0016]). The temperatures, rolling speed, reduction, and warming temperature corresponds to the high-efficiency hot rolling step of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Pan does not expressly disclose rough rolling or that the rolling reduction in each pass of the rough rolling is controlled to be 10-30%.
With respect to the difference, Kajiwara teaches that the aluminum alloy is subjected to rough rolling with the rolling reduction of the hot rough rolling is 30% or more of 1 pass (Kajiwara, Claim 8 and [0044]). 
As Kajiwara expressly teaches, the requirement of the rolling reduction allows dispersion of the crystal orientation by subjecting the surface portion to a large strain or strain rate (Kajiwara, [0045]).
Pan and Kajiwara are analogous art as they are both drawn to a method of rolling an aluminum alloy sheet (Pan, Abstract; Kajiwara, [0014]).
.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 104259201 A) (hereinafter “Pan”) in view of Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”) and Kim (KR 2008-0006877 A) (hereinafter “Kim”).
The Examiner has provided a machine translation of KR 2008-0006877 A. The citation of the prior art in this rejection refers to the machine translation.

	
Regarding claim 3, Pan teaches a method of rolling high plastic, high ductility Mg-Al-based magnesium alloy sheets where the sheet is first heated to a temperature between 350-550°C and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). The above steps correspond to step 2 of claim 3 of the present invention. 



With respect to difference (a), Kajiwara teaches that the aluminum alloy is subjected to rough rolling with the rolling reduction of the hot rough rolling is 30% or more of 1 pass (Kajiwara, Claim 8 and [0044]). 
As Kajiwara expressly teaches, the requirement of the rolling reduction allows dispersion of the crystal orientation by subjecting the surface portion to a large strain or strain rate (Kajiwara, [0045]).
In light of the motivation of having a rough rolling reduction of 30% as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to have a similar rolling reduction in Pan in order to allow dispersion of the crystal orientation, and thereby arrive at the claimed invention.

With respect to difference (b), Kim teaches rolling a magnesium alloy sheet and then annealing the sheet after rolling (Kim, Abstract). Kim also teaches that sheet undergoes annealing at an annealing temperature of 100-450°C for 2 minutes to 4 hours, i.e., 120-14,400 seconds (Kim, Page 4, Paragraph 8). 
As Kim expressly teaches, annealing improves the work hardening ability of the material and the ductility of the alloy is increased (Kim, Page 4, Paragraph 7).
Pan, Kajiwara, and Kim are analogous art as they are all drawn to methods of producing alloy sheets using a rolling method (Pan, Abstract; Kajiwara, [0014]; Kim. Abstract). 
.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kajiwara and Kim, as applied to claim 3 above, and further in view of Zhao et al. (CN 101912876 A) (hereinafter “Zhao”).

The Examiner has provided a machine translation of CN 101912876 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 6, all elements of claim 3 is taught above, however, Pan does not explicitly disclose the step of preparing the billets by smelting and casting an ingot, homogenization treatment, sawing the ingot, and rough rolling the ingot.  
With respect to the difference, Zhao teaches that the magnesium sheet undergoes smelting, casting, and homogenization of the ingot before rolling (Pan, [0008]). Zhao also teaches that it is known in the art to perform semi-continuous casting, homogenization heat treatment, sawing and milling, multiple heating and multiple passes of rough rolling on magnesium alloy sheets (Zhao, [0004]).

Pan, Kajiwara, Kim, and Zhao are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Pan, Abstract; Kajiwara, [0014]; Kim, Abstract; Zhao, Abstract).
In light of the motivation of adding smelting, casting, homogenization, sawing, and rough rolling as taught in Zhao, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Pan in order to have high yield and good mechanical properties as well as reducing the energy consumption and metal loss, and thereby arrive at the claimed invention.

Regarding claim 7, all elements of claim 6 is taught above, however, Pan, Kim, and Zhao do not expressly disclose the rolling speed in each pass of the rough rolling is controlled to be 10-50m/min.
With respect to the difference, Kajiwara teaches the rolling speed of the hot rough rolling is set at 50m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6).
As Kajiwara expressly teaches, the generation of grain streaks and living marks can be prevented as well as having excellent surface properties in a low cost process (Kajiwara, [0039]).
In light of the motivation of having a rough rolling speed of 50m/min as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to use the rolling speed in Pan in view of Zhao in order to prevent the generation of grain streaks and living 

Regarding claim 9, all elements of claim 6 is taught above, however, Pan, Kim, and Zhao do not expressly disclose the preheating temperatures of 250-450°C before each pass of the rough rolling.
With respect to the difference, Kajiwara teaches the rolling start temperature is 450°C or lower (Kajiwara, [0038]). 
As Kajiwara expressly teaches, the reason for setting the rolling start temperature at 450°C or lower is to cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level (Kajiwara, [0042]).
In light of the motivation of having a rolling start temperature is 450°C or lower as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to have a similar the rolling start temperature in Pan in view of Zhao in order cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level, and thereby arrive at the claimed invention.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kajiwara and Kim as applied to claim 3, and further in view of Oishi et al. (US 2013/0323523 A1) (hereinafter “Oishi”).

Regarding claim 10, all elements of claim 3 is taught above, however, Pan, Kajiwara, and Kim do not explicitly disclose that the rolling billets are prepared by a twin-roll casting method.
With respect to the difference, Oishi teaches the casting material is produced by continuous casting processes such as twin-roll casting (Oishi, [0066]). 
As Oishi expressly teaches, rapid solidification can be performed by the twin-roll casting process, where internal defects such as oxides and segregated products can be reduced and it is possible to suppress the generation of breaking (Oishi, [0066]).
Pan, Kajiwara, Kim, and Oishi are analogous art as they are all drawn to methods of producing magnesium alloy sheets using a rolling method (Pan, Abstract; Kajiwara, [0014]; Kim, Abstract; Oishi, Abstract).
In light of the motivation of using twin-roll casting as taught in Oishi, it therefore would have been obvious to one of ordinary skill in the art to use twin-mill casting in Pan in view of Zhao in order to have rapid solidification that can reduce the internal defects such as oxides and segregated products and to suppress the generation of breaking, and thereby arrive at the claimed invention. 

Response to Arguments
In response to the amendment of the Abstract, the previous Specification objection is withdrawn. 

In response to the amendment of the work “it” in claim 6 and the cancelation of claim 12, the previous objection is withdrawn.

In response to the amendment to claims 6, 7, 9, and 10 to include “in the step”, the previous objection is withdrawn.

In response to the amendment of claim 10 to include “the step of preparing”, the previous objection is withdrawn. 

In response to the amended claim 1, it is agreed that Pan alone would no longer anticipate every limitation of the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejection is withdrawn, however, the amendment necessitates a new set of rejections as set forth above. 
 
Applicant primarily argues:
“Therefore, since Pan does not teach at least one of the recited claim features in claim 1, i.e., preheating step before high-efficiency hot rolling at a temperature of 250-450°C for 1-15 min, claim 1 is not anticipated by Pan. Accordingly, withdrawal of the rejection of claim 1 as being anticipated by Pan is respectfully requested.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
Firstly, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant also argues:
“As stated above, Pan does not teach or suggest the preheating step with both parameters. It would not be obvious to come up with both 250-450C and 1-15 min in the preheating step in view of Pan.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Pan does not expressly teach the claimed preheating step before high-efficiency hot rolling at a temperature of 250-450°C for 1-15 min.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Pan does not disclose the entire claimed invention.  Rather, Kajiwara is relied upon to teach claimed elements missing from Pan.

Moreover, as set forth above, the rejection does not solely rely upon Pan but rather Pan in view of Kajiwara and Kim. Where the claimed and prior art products are identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Applicant further argues:
“In fact, the claimed method produces a magnesium alloy sheet with better mechanical properties than Pan's, especially a better stability of mechanical properties. In Pan, the mechanical property is not stable.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
The present rejection is not relied on Pan alone, rather it relies in Pan in view of Kajiwara or Pan in view of Kajiwara and Kim. See pages 4-7 above. 

Further, even if the applicants were to argue the claimed invention having better mechanical properties than the teaching of Pan in view of Kajiwara or of Pan in view of Kajiwara and Kim, the data to support the position would not be persuasive as set forth below.  

Firstly, the data is not commensurate in scope with the scope of the present claims 1 and 3.  Specifically, the data only shows using specific types of the magnesium alloy sheet having specific compositions and formed by a specific method of making, using specific hot rolling single pass reduction during the high-efficiency hot-rolling step and the rolling temperature during the high-efficiency hot-rolling step, while the present claims broadly encompass any type of a magnesium alloy sheet having any composition and formed by any method of making, a rolling reduction of 40-90% in each rolling pass of the high-efficiency hot rolling step and a rolling temperature of 250-450°C in the high-efficiency hot rolling step.


Additionally, the data does not show using the lower claimed limits of the rolling reduction and rolling temperature, in the high-efficiency hot-rolling step, and using the upper and lower claimed limits of preheating temperature before the high-efficiency hot rolling step.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges of the rolling reduction in each rolling pass of the high-efficiency hot rolling step, a rolling temperature in the high-efficiency hot rolling step, and preheating temperature before the high-efficiency hot rolling step.

Secondly, the data is not commensurate in the scope with the closest prior art, given Pan recognizes the criticality of not using below the claimed range, namely, using the rolling reduction of the sheet of 45-80% (Pan, [0010-0015]).

Therefore, the data to establish the claimed invention having better mechanical properties compared to the cited prior art would unpersuasive. 
Applicant moreover argues:
“Kim does not cure the deficiency of Pan. As the Office noted, Kim teaches that the magnesium alloy sheet undergoes annealing after rolling. Kim teaches or suggests nothing regarding preheating the billets at the particularly recited preheating parameters before rolling.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
It is noted that while Kim does not disclose all the features of the present claimed invention, Kim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732